

115 HRES 377 IH: Expressing the sense of the House of Representatives that Congress should confirm that money is not free speech and that corporations are not people for purposes of the First Amendment right to make campaign contributions by enacting a constitutional amendment overturning the decision of the Supreme Court in the case of Citizens United v. Federal Election Commission, and should restore the right of Congress and the States to impose limits on the amount of expenditures that may be made by candidates and others in support of elections for public office by enacting a constitutional amendment overturning the decision of the Supreme Court in the case of Buckley v. Valeo.
U.S. House of Representatives
2017-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 377IN THE HOUSE OF REPRESENTATIVESJune 7, 2017Mr. Nolan submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the House of Representatives that Congress should confirm that money is not
			 free speech and that corporations are not people for purposes of the First
			 Amendment right to make campaign contributions by enacting a
			 constitutional amendment overturning the decision of the Supreme Court in
			 the case of Citizens United v. Federal Election Commission, and should
			 restore the right of Congress and the States to impose limits on the
			 amount of expenditures that may be made by candidates and others in
			 support of elections for public office by enacting a constitutional
			 amendment overturning the decision of the Supreme Court in the case of
			 Buckley v. Valeo.
	
		1.Constitutional amendment to overturn citizens united decision and corporate citizenship for
 purposes of political activityIt is the sense of the House of Representatives that, in order to overturn the decision of the Supreme Court in the case of Citizens United v. Federal Election Commission (558 U.S. 310), Congress should enact and the States should ratify a constitutional amendment providing that any right of a corporation, other business organization, or other artificial entity to engage in political activity, including the making of contributions and expenditures for the purpose of influencing an election for public office or a ballot measure, is not derived from the First Amendment but from the laws of the United States and the States, and may be exercised only to the extent provided by such laws.
 2.Constitutional amendment to overturn Buckley decisionIt is the sense of the House of Representatives that, in order to overturn the decision of the Supreme Court in the case of Buckley v. Valeo (424 U.S. 1), Congress should enact and the States should ratify a constitutional amendment providing that Congress and the States have the authority to impose limits on the amount of expenditures that may be made by candidates and others in support of elections for public office.
		